Title: Thomas Jefferson to Martha Jefferson Randolph, 21 August 1818
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


          
            My dearest daughter
            Warmsprings
Aug. 21. 18.
          
          I wrote to you this day week and this day fortnight. we have been here in a continued state of fluctuation between the numbers of 40. & 60. a greater proportion of ladies than formerly: but all invalids, and perfectly recluse in their cabins. mr Glendy joined us to-day and will stay till Sunday. we had been many days without venison till the day before yesterday, in the course of which 8. deer were brought in their price 3d a ℔ nett. I do not know what may be the effect of this course of bathing, on my constitution; but I am under great threats that it will work it’s effect thro’ a system of boils. a large swelling on my seat,  increasing for several days past in size and hardness disables me from sitting but on the corner of a chair. another swelling begins to manifest itself to-day on the other seat. it happens fortunately that Capt Harris is here in a carriage alone, and proposes to set out on the same day I had intended. he offers me a seat which I shall gladly accept. we propose to set out on Friday or  Saturday next, to be 2 days on the road to Staunton, stay there one day, & 2 days more to get home. he will deposit me 4. miles below Rockfish gap, from whence I shall make my way home in the gig. perhaps these swellings  may yet disappear, but I have little hope of that. Adieu my dear daughter receive my affectionate love for yourself and express it to all the dear family.
          Th: Jefferson
        